1)ISMISS;   Opinion issued October      30, 2012




                                                   In The
                                     (!tiitrt uf iprah
                            3liftli Jitrirt uf ixa at la11a
                                          No. 05-12-00270-CV


                         FRANCISCO AND SYLVIA MOLINA, Appellants

                                                    V.

                               WELLS FARGO BANK, N.A., Appellee


                          On Appeal from the County Court at Law No. 2
                                      Collin County, Texas
                              Trial Court Cause No. 002-03826-2011


                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Francis and Lang-Miers
                                  Opinion By Chief Justice Wright

        Appellant’s brief is overdue. By letter dated July 27, 2012, the Court notified appellants that the

attorney of record resigned from the practice of law effective May 25, 2012 and therefore could no

longer represent appellants in this appeal. The Court directed appellants to notify the Court within thirty

days of the name. State Bar number. address. and telephone number of a new attorney. We told

appellants that if they did not notify the Court about a new attorney, we would presume appellants were

proceeding pro se, and if so, their brief would be due sixty days from the date of the letter. We cautioned

appellants that ii we did not receive a brief within the time specified, we would dismiss the appeal

without further notice. To date, appellants have not notified us regarding a new attorney. filed a brief

or extension motion, or otherwise corresponded with the Court regarding the status oitheir brief.
       Accordingly. we dismiss this appeal. See Tix. R. Apr. P. 38.8(a)( 1): 42.3(b)(c).



                                                                          /



                                                      CA1OLYN WRIGHT
                                                      CHIEF JUSTICL

1 20270F.P05




                                               —2—
                                (Lniirt if 544Tra1!i
                        FiftIi jqtrtrt ut xa at Jatta

                                      JUDGMENT
FRACISCO AND SYLVIA MOLINA.                        Appeal from the County Court at Law No. 2
Appellants                                         of Collin County, Texas. (Tr.Ct.No. 002-
                                                   03826-201 1).
No. 05-12-00270-CV           V.                    Opinion delivered by Chief Justice Wright.
                                                   Justices Francis and Lang-Miers
WELLS FARGO BAN K. N .A.. Appellee                 participating.


       In accordance with this Courts opinion of this date. this appeal is DISMISSED. It is
ORDERED that appellee Wells Fargo Bank. N.A. recover its costs of this appeal from
appellants Francisco and Sylvia Molina.


Judgment entered October 30. 2012.



                                                                 7   /   V




                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE